Citation Nr: 1731585	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a recurrent post-operative rectal disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1984 to March 1986 and from August 1991 to May 2010. She had additional periods of service with the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the San Diego, California, Regional Office (RO). In January 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the San Antonio, Texas, RO. A hearing transcript is in the record.

The Veteran has been in receipt of a 100 percent schedular rating since August 31, 2016.


FINDING OF FACT

A recurrent post-operative rectal disorder was not aggravated by any active duty event, disease, disorder, or injury.


CONCLUSION OF LAW

The criteria for service connection for a recurrent post-operative rectal disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.326(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a May 2010 notice which informed her of the evidence generally needed to support her claim; what actions she needed to undertake; and how VA would assist her in developing her claim. The May 2010 notice was issued to the Veteran prior to the February 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation. If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (internal citations omitted). 

Application of the presumption of soundness is not precluded if a service entrance examination is unavailable. See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397, n.5 (2009) (citing Lee v. Brown, 10 Vet.App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994). However, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous with entry to a period of service, because "[i]n the absence of such an [entrance] examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based." Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Crowe v. Brown, 7 Vet. App. 238, 45 (1994) (the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected). Likewise, the presumption of aggravation requires that a preexisting disorder was noted on entry into service, see Wagner, 370 F.3d at 1096, and, therefore, if there was no entrance examination, there can be no presumption of aggravation.

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b).

Service personnel records (SPRs) from the Veteran's first period of active duty indicate that she requested voluntary release from active duty due to pregnancy. The request was approved in January 1986 and was effective in March 1986. 

Written statements from the Veteran, her Board hearing testimony, private treatment records, and a letter from a physician who treated her post-service all indicate that she sustained an anal sphincter laceration during childbirth in May 1986. Private treatment records from the January 1988 birth of her second child indicate that she reported fecal incontinence since the birth of her first child. She was diagnosed with an old third-degree perineal laceration and, immediately following the birth of her second child, a sphincteroplasty was performed to repair the laceration.

The Veteran's service treatment records (STRs) do not contain a physical examination for service entrance for the Veteran's second period of active duty. The records appear to be complete and there is no indication in the file that any documents are missing. The STRs contain a May 1991 U.S. Army Reserve quadrennial examination and report of medical history, but no additional examination prior to her return to active duty in August 1991. A quadrennial examination is a retention examination and, therefore, cannot be an entrance examination. As the Veteran was not given a physical examination for service entrance for her second period of active duty, neither the presumption of soundness or presumption of aggravation attaches. Therefore, the Veteran has the burden of showing that her disorder was aggravated, that is, permanently worsened, during her second period of active duty.

The Veteran's STRs from her second period of active duty indicate treatment for and complaints of fecal incontinence. In March 1999, she underwent a second sphincteroplasty and in 2001 she received biofeedback therapy. On the Veteran's January 2010 physical examination for retirement, the examiner stated that the Veteran had an examination in November 2009 and her rectum and anus were normal. The examiner noted a history of fecal incontinence secondary to nerve damage. 

The examiner who performed an April 2012 VA examination opined that the Veteran's rectal disorder was not aggravated beyond the nature progression by any in-service injury, event, or illness and concluded that the need for the in-service surgery and therapy, and the Veteran's ongoing incontinence, was the natural progression of her disorder. A January 2017 letter from a physician who treated the Veteran for fecal incontinence from February through July 2014, states that her disorder worsened beyond the natural progression since the birth of her first child to the present. However, the physician did not address the Veteran's normal physical examination for retirement and did not restrict his opinion as to whether there was permanent worsening during service, rather than post-service. 

The January 2017 opinion is of low probative value. In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008), Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Guerrieri v. Brown, 4 Vet.App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder); but see D'Aries v. Peake, 22 Vet.App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

There is no question that the Veteran's disorder caused untold difficulties, and notwithstanding the Veteran provided long and valuable service. However, the Veteran's disorder began as a result of an injury that occurred during the birth of her first child, during which time she was not on active duty. She had no physical examination for service entrance for her second period of active duty and, therefore, is not entitled to the presumption of soundness or the presumption of aggravation. 

Although the disorder temporarily worsened during her second period of active duty, she underwent a sphincteroplasty and biofeedback therapy which was ameliorative treatment and she was normal at her retirement examination. As there was no aggravation of her disorder during her second period of active duty, service connection is not warranted and the claim is denied.
ORDER

Service connection for a recurrent post-operative rectal disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


